By the Court, Harris, J.
I think it very clear that the power of the commissioners to receive applications and grant licenses is limited to ten days in each year. They are required to meet on the third Tuesday of May in each year, and on such other days as a majority of the commissioners shall appoint. If the provision had stopped here, it would have been competent for the commissioners to assemble and receive applications when and as often as they should see fit. Even then it would have been discretionary with them whether they would meet or not, and the court would have no power to control the exercise of their discretion.
But the legislature has expressly restricted the commissioners to ten days in each year. They are required to meet on the third Tuesday of May. The legislature evidently contemplated a single session, not extending beyond ten days from this specified time of meeting; for it is provided, by the fourth section of the act, that all licenses, when issued, if not revoked, shall continue in force until ten days after the next third Tuesday of May; but it is not made imperative that the commissioners, after having met on the third Tuesday of May, shall continue their session for ten days. They may adjourn to any other day they may appoint; or, having adjourned without fixing a day for re-assembling, a majority of them may subsequently appoint another day for meeting ; but such sessions must not, in all, exceed ten days in any one year. The board for Albany county having already been in session ten days, have no further power to act as such board of excise during the present year.
The motion must therefore be denied.
Motion denied.